Citation Nr: 0616060	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-22 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for osteomalacia, left 
knee, currently evaluated as 10 percent disabling, to include 
the propriety of the reduction in evaluation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 to October 
1989.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reduced the evaluation of the 
veteran's left knee disability from 20 percent to 10 percent.  
The veteran perfected an appeal of that determination.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's June 2004 substantive appeal reflects that he 
specifically declined a Board hearing, and the RO certified 
his appeal to the Board in October 2004.  In an October 2004 
statement received by the Board in November 2004, however, 
the veteran requested a Travel Board Hearing via video 
teleconference.  The veteran's November 2004 request for a 
hearing is timely.  See 38 C.F.R. §§ 20.703, 1304 (2005).  
Thus, a remand is in order so that the RO may schedule a 
video conference hearing.

In addition, upon receipt of the veteran's June 2002 
application for an increased rating, the RO provided him a 
letter addressing the requirements for entitlement to a 
temporary 100 percent rating due to hospitalization or 
surgery in June 2003.  The letter did not address, however, 
for establishing an increased rating or effective date 
therefore.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, on remand the RO should provide corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
an increased rating is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  
      
Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claims file, 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied 
with respect to the claim for an 
increased rating for 
his left knee disability.  The notice 
should advise that a disability rating 
and an effective date for the award of 
benefits will be assigned if an 
increased rating is awarded, and include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO shall schedule a video 
conference hearing before a Veterans Law 
Judge at the earliest available 
opportunity, in accordance with 
applicable procedures, and notify the 
veteran of the date and time thereof.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





